DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 11/11/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020104783218, filed on 05/29/2020.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  A certified translation of the parent application No. CN2020104783218 would need to be provided in order to satisfied the requirement stated above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 07/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 11/11/2020 is objected to by the examiner, as it contains minor spelling errors.
In Fig. 4, block 4021, “Forman” should read “Form an”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaselara et al. (US Patent Application Publication No: US 20210365500 A1) hereinafter as Gunaselara, in view of Meshi et al. (US Patent Application Publication No: US 20190354839 A1) hereinafter as Meshi, and further in view of  Devlin et al. (Devlin, J., Chang, M. W., Lee, K., & Toutanova, K. (2018). Bert: Pre-training of deep bidirectional transformers for language understanding. arXiv preprint arXiv:1810.04805.) hereinafter as Devlin.
		Regarding claim 1, Gunaselara discloses: A method for resource sorting, comprising: forming an input sequence in order with an item to be matched ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
and inputting result of the Embedding processing into a sorting model to obtain sorting scores of the sorting model for the candidate resources, wherein the sorting model is obtained by pre- training of a Transformer model ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]).
Gunaselara does not explicitly, but Meshi discloses: and information of candidate resources: (Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).

Regarding claim 2, Gunaselara in view of Meshi, and further in view of Devlin discloses: The method according to claim 1,
Devlin further discloses: wherein separators are inserted between the item to be matched and the information of the candidate resources in the input sequence (In Fig. 2, separators are inserted between different segments);
and the Token comprises a character and a separator (In Fig. 2, Token embedding are shown as consisting of words and separators.).
Regarding claim 4, Gunaselara in view of Meshi, and further in view of Devlin discloses: The method according to claim 1,
Gunaselara additionally discloses: wherein the item to be matched comprises a query item or a user label ([0035] In another exemplary implementation, the system and method may be used in the medical space. Similar to above, medical texts, research paper, drug informational sheets, and/or other content can be used by the system and method to deliver relevant solutions for a given question.);
and the resources comprise: webpage resources. news resources or multimedia resources ([0037] Herein, reference to content refers to digital data files of various forms of content/media. Text-based documents are one example of the type of media content that can be searched using the system and method. The system and method may additionally or alternatively be used with other forms of content such as temporal media recording data files like video and/or audio content. Video and/or audio content can be segmented and analyzed to convert the videos or audio into content segments. Transcripts, speech to text conversion, image analysis, and/or other aspects may be used when processing media recording data files like video and/or audio. [0141] Such services may include services for interfacing through an application programming interface (API) and/or crawling. In one example, a web scraper can be used in obtaining data from the internet or a particular source.).

Regarding claim 13, although different in scope from claim 4, they recite elements of the method of claim 4, as an electronic device.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 13.

	Regarding claim 5, Gunaselara discloses: A method for training a sorting model, comprising: acquiring training data ([0050] In some variations, the method may be implemented with pre-trained models and/or prepared data systems. [0056] Training a query-content model preferably includes initiating the query-content model with a pre-trained language model and updating the pre-trained language model with at least one domain-specific data set. This functions to leverage large-scale and general language models to accelerate language modeling but then refining the model for evaluation of a particular topic.),
the training data comprising an item to be matched ([0050] As such some implementations of the method, as shown in FIG. 4, may alternatively include: initiating the method with a query input (e.g., by receiving a query input S130)),
at least two sample resources corresponding to the item to be matched and sorting information of the sample resources:  ([0050] retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144 (e.g., as part of applying a retrieval model to the query input and indexed content in determining candidate content segment results); and presenting the candidate content segment results in a computer interface S150.)
and training a Transformer model with the training data to obtain the sorting model ([0057] In one variation for a technical question answer implementation, training the query-content model includes using a BERT (Bidirectional Encoder Representations from Transformers) language model and updating training of the BERT language model with a set of question-answer pairs.),
specifically comprising: forming an input sequence in order with the item to be matched and information of the at least two sample resources: ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
taking result of the Embedding processing as input of the Transformer model, and outputting, by the Transformer model, sorting scores for the sample resources ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]);
	Gunaselara does not explicitly, but Meshi discloses: and information of the at least two sample resources:(Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
a training objective comprising: the sorting scores for the sample resources outputted by the Transformer model being consistent with the sorting information in the training data ([0062] In some implementations, the SEQ2SLATE model 300 can be trained by the model trainer 160 using the training data 162. The goal of the model trainer 160 can be to learn the parameters of the SEQ2SLATE model 300 such that a slate of ranked items that corresponds to a “good” ranking is assigned a high probability, and a slate of ranked items in which the positive labels rank higher is considered better.). 
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, and a training objective comprising: the sorting score …consistent … training data, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
and optimizing parameters of the Transformer model by using the sorting scores (See Fig. 4, which illustrates fine-tuning of BERT on different tasks.),
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, and optimizing parameters ...., because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).

Regarding claim 6, although different in scope from claim 2, they recite elements of the method of claim 2.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 6.
Regarding claims 11 and 15, although different in scope from claim 2 and each other, they recite elements of the method of claim 2, as an electronic device.  Thus, the analysis in rejecting claim 2 is equally applicable to claims 11 and 15.

Regarding claim 8, Gunaselara in view of Meshi, and further in view of Devlin discloses: The method according to claim 5, 
Meshi additionally discloses: wherein the at least two sample resources comprise: at least one positive sample resource and at least one negative sample resource corresponding to the item to be matched ([0078] The cross-entropy loss can assign high sores to positive labels, and the hinge loss is minimized when scores of positive labels are higher than scores of negative labels.);
and the training objective comprises: the sorting score for the positive sample resource outputted by the Transformer model being better than the sorting score for the negative sample resource ([0062] In some implementations, the SEQ2SLATE model 300 can be trained by the model trainer 160 using the training data 162. The goal of the model trainer 160 can be to learn the parameters of the SEQ2SLATE model 300 such that a slate of ranked items that corresponds to a “good” ranking is assigned a high probability, and a slate of ranked items in which the positive labels rank higher is considered better. The model trainer 160 can train the SEQ2SLATE model 300 to predict the positive labels at the beginning of the output sequence. In particular, the model trainer 160 can input a sequence of items associated with a training example in the training data 162 into the SEQ2SLATE model 300. The model trainer 160 can train the SEQ2SLATE model 300 directly from the binary labels corresponding to the input sequence of items. For each output step of the SEQ2SLATE model 300, the model trainer 160 can obtain a score for each item in the input sequence of items. The model trainer 160 can define a per-step loss (e.g., a multi-label classification loss) with the binary label that corresponds to an input item as a ground-truth for the item.).
	
Regarding claim 17, although different in scope from claim 8, they recite elements of the method of claim 8, as an electronic device.  Thus, the analysis in rejecting claim 8 is equally applicable to claim 17.

Regarding claim 9, Gunaselara in view of Meshi, and further in view of Devlin discloses: The method according to claim 5, 
Devlin additionally discloses: wherein parameters used by the Embedding processing are optimized while the parameters of the Transformer model are optimized (See Fig. 4, which illustrates fine-tuning of BERT on different tasks.).
Meshi additionally discloses: by using the sorting scores ([0077] In some implementations, reinforcement learning (RL) can be used to directly optimize for the ranking measure custom-character(π,y). The objective is to maximize the expected (cumulative) ranking score obtained by sequences sampled from the model: J(θ|x,y)=custom-character.sub.π˜p.sub.θ.sub.(,|x)custom-character(π,y). Policy gradients and stochastic gradient descent can be used to optimize θ. The gradient can be formulated using REINFORCE update and can be approximated via Monte-Carlo sampling as follows: see equation in para [0077]).

Regarding claim 18, although different in scope from claim 9, they recite elements of the method of claim 9, as an electronic device.  Thus, the analysis in rejecting claim 9 is equally applicable to claim 18.

Regarding claim 10, Gunaselara discloses: An electronic device, comprising: at least one processor; and a memory in a communication connection with the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for resource sorting, which comprises: (See Fig. 19, a computer system is displayed, multiple processors, memory and storage mediums are displayed. [0148] In one variation, a system comprising of one or more computer-readable mediums (e.g., non-transitory computer-readable medium) storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising those of the system or method described herein such as: training a query-content model, indexing content, receiving a query input, applying a retrieval model to query input and indexed content in determining candidate segment results, and presenting the candidate segment results.)
forming an input sequence in order with an item to be matched ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
and inputting result of the Embedding processing into a sorting model to obtain sorting scores of the sorting model for the candidate resources, wherein the sorting model is obtained by pre- training of a Transformer model ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]).
Gunaselara does not explicitly, but Meshi discloses: and information of candidate resources: (Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).

Regarding claim 14, Gunaselara discloses: An electronic device, comprising: at least one processor; and a memory in a communication connection with the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for training a sorting model, which comprises: (See Fig. 19, a computer system is displayed, multiple processors, memory and storage mediums are displayed. [0148] In one variation, a system comprising of one or more computer-readable mediums (e.g., non-transitory computer-readable medium) storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising those of the system or method described herein such as: training a query-content model, indexing content, receiving a query input, applying a retrieval model to query input and indexed content in determining candidate segment results, and presenting the candidate segment results.)
acquiring training data ([0050] In some variations, the method may be implemented with pre-trained models and/or prepared data systems. [0056] Training a query-content model preferably includes initiating the query-content model with a pre-trained language model and updating the pre-trained language model with at least one domain-specific data set. This functions to leverage large-scale and general language models to accelerate language modeling but then refining the model for evaluation of a particular topic.),
the training data comprising an item to be matched ([0050] As such some implementations of the method, as shown in FIG. 4, may alternatively include: initiating the method with a query input (e.g., by receiving a query input S130)),
at least two sample resources corresponding to the item to be matched and sorting information of the sample resources:  ([0050] retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144 (e.g., as part of applying a retrieval model to the query input and indexed content in determining candidate content segment results); and presenting the candidate content segment results in a computer interface S150.)
and training a Transformer model with the training data to obtain the sorting model ([0057] In one variation for a technical question answer implementation, training the query-content model includes using a BERT (Bidirectional Encoder Representations from Transformers) language model and updating training of the BERT language model with a set of question-answer pairs.),
specifically comprising: forming an input sequence in order with the item to be matched and information of the at least two sample resources: ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
taking result of the Embedding processing as input of the Transformer model, and outputting, by the Transformer model, sorting scores for the sample resources ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]);
Gunaselara does not explicitly, but Meshi discloses: and information of the at least two sample resources:(Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
a training objective comprising: the sorting scores for the sample resources outputted by the Transformer model being consistent with the sorting information in the training data ([0062] In some implementations, the SEQ2SLATE model 300 can be trained by the model trainer 160 using the training data 162. The goal of the model trainer 160 can be to learn the parameters of the SEQ2SLATE model 300 such that a slate of ranked items that corresponds to a “good” ranking is assigned a high probability, and a slate of ranked items in which the positive labels rank higher is considered better.). 
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, and a training objective comprising: the sorting score …consistent … training data, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
and optimizing parameters of the Transformer model by using the sorting scores (See Fig. 4, which illustrates fine-tuning of BERT on different tasks.),
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, and optimizing parameters ...., because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).

Regarding claim 19, Gunaselara discloses: A non-transitory computer-readable storage medium that stores computer instructions, wherein the computer instructions are used to make a computer perform the method according to a method for resource sorting, which comprises: ([0148] In one variation, a system comprising of one or more computer-readable mediums (e.g., non-transitory computer-readable medium) storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising those of the system or method described herein such as: training a query-content model, indexing content, receiving a query input, applying a retrieval model to query input and indexed content in determining candidate segment results, and presenting the candidate segment results.)
forming an input sequence in order with an item to be matched ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
and inputting result of the Embedding processing into a sorting model to obtain sorting scores of the sorting model for the candidate resources, wherein the sorting model is obtained by pre- training of a Transformer model ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]).
Gunaselara does not explicitly, but Meshi discloses: and information of candidate resources: (Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).

Regarding claim 20, Gunaselara discloses: A non-transitory computer-readable storage medium that stores computer instructions, wherein the computer instructions are used to make a computer perform a method for training a sorting model, which comprises: ([0148] In one variation, a system comprising of one or more computer-readable mediums (e.g., non-transitory computer-readable medium) storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising those of the system or method described herein such as: training a query-content model, indexing content, receiving a query input, applying a retrieval model to query input and indexed content in determining candidate segment results, and presenting the candidate segment results.)
acquiring training data ([0050] In some variations, the method may be implemented with pre-trained models and/or prepared data systems. [0056] Training a query-content model preferably includes initiating the query-content model with a pre-trained language model and updating the pre-trained language model with at least one domain-specific data set. This functions to leverage large-scale and general language models to accelerate language modeling but then refining the model for evaluation of a particular topic.),
the training data comprising an item to be matched ([0050] As such some implementations of the method, as shown in FIG. 4, may alternatively include: initiating the method with a query input (e.g., by receiving a query input S130)),
at least two sample resources corresponding to the item to be matched and sorting information of the sample resources:  ([0050] retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144 (e.g., as part of applying a retrieval model to the query input and indexed content in determining candidate content segment results); and presenting the candidate content segment results in a computer interface S150.)
and training a Transformer model with the training data to obtain the sorting model ([0057] In one variation for a technical question answer implementation, training the query-content model includes using a BERT (Bidirectional Encoder Representations from Transformers) language model and updating training of the BERT language model with a set of question-answer pairs.),
specifically comprising: forming an input sequence in order with the item to be matched and information of the at least two sample resources: ([0027] A method and system for question-based answering leverages deep semantic understanding of content, using a trained language model, for search and prioritization of content. The method and system can preferably be used in translating and parsing a collection of long-form media and content into shorter digestible content segments to serve as the sources for candidate responses for an input query, in the form of a question.)
taking result of the Embedding processing as input of the Transformer model, and outputting, by the Transformer model, sorting scores for the sample resources ([0084] Applying a retrieval model on the query input and indexed content preferably involves the combined application of term-based search to establish a base set of potential results and then use a transformer-based language model in sorting the base set of results. Accordingly, applying a retrieval model S140 may include retrieving an initial set of candidate content segments using keyword search of the query input S142 and ranking candidate content segments based in part on language modeling using the query-content model S144.  Also see para[0057] and [0122]);
Gunaselara does not explicitly, but Meshi discloses: and information of the at least two sample resources:(Fig. 4, box 402 has a description of "obtain input sequence of candidate items.)
a training objective comprising: the sorting scores for the sample resources outputted by the Transformer model being consistent with the sorting information in the training data ([0062] In some implementations, the SEQ2SLATE model 300 can be trained by the model trainer 160 using the training data 162. The goal of the model trainer 160 can be to learn the parameters of the SEQ2SLATE model 300 such that a slate of ranked items that corresponds to a “good” ranking is assigned a high probability, and a slate of ranked items in which the positive labels rank higher is considered better.). 
Gunaselara and Meshi are considered analogous art because they are both in the related art of text sorting.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara to combine the teaching of Meshi, to incorporate providing a sequence of candidate resources, and a training objective comprising: the sorting score …consistent … training data, because the combination of the disclosures would improve both training efficiency and the model’s efficacy. (Meshi, [0082]).
Gunaselara in view of Meshi does not explicitly, but Devlin discloses: performing Embedding processing on each Token in the input sequence, the Embedding processing comprising: word Embedding, position Embedding and statement Embedding (Fig. 2 shows a BERT input representation.  The Input embeddings are the sum of the token embeddings, the segmentation embeddings and position embeddings.);
and optimizing parameters of the Transformer model by using the sorting scores (See Fig. 4, which illustrates fine-tuning of BERT on different tasks.),
Gunaselara, Meshi and Devlin are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, to combine the teaching of Devlin to incorporate performing embedding process on each token in the input sequence, comprise of word, position, and statement embeddings, and optimizing parameters ...., because the combination of the disclosures would allow pre-trained model to successfully tackle a broad set of NLP task. (Devlin, Conclusion).


Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaselara, in view of Meshi, further in view of  Devlin, and furthermore in view of Zhao (US Patent Application Publication No: US 20210133535 A1) hereinafter as Zhao.

Regarding claim 3, Gunaselara in view of Meshi, and further in view of Devlin discloses: The method according to claim 1,
Gunaselara further discloses: wherein the Transformer model comprises one or more encoding layers ([0057] The BERT language model can be a deep learning model with a model architecture that includes number of layers (transformers), a number of attention heads, and a number of parameters as shown in FIG. 5 (where nodes represents embedding representation from an embedding layer, Trm are intermediate representations, and T are final output). For example, there may be 12 layers, 12 attention heads and 110 million parameters. Other suitable number of layers and attention heads may be used.)
Gunaselara in view of Meshi, and further in view of Devlin does not explicitly, but Zhao discloses: and a mapping layer ([0036] The concatenation is then fed into a mapping layer 280 and a subsequent normalization layer 285, which ultimately generate the final output 290 (e.g., an output sequence such as a translated sentence or a sentence of a composition or a natural language response to a question).);
the one or more encoding layers are configured to perform attention mechanism processing on vector representations of the inputted Tokens ([0005] To achieve this, each encoder and decoder layer makes use of an attention mechanism, which for each input, weighs the relevance of every other input and draws information from them accordingly to produce the output.);
and the mapping layer is configured to map a vector representation outputted by the last encoding layer to obtain the sorting scores for the candidate resources ([0036] The concatenation is then fed into a mapping layer 280 and a subsequent normalization layer 285, which ultimately generate the final output 290 (e.g., an output sequence such as a translated sentence or a sentence of a composition or a natural language response to a question).
Gunaselara, Meshi, Devlin and Zhao are considered analogous art because they are all in the related art of natural language processing using transformer model.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gunaselara, in view of Meshi, further in view of Devlin, to combine the teaching of Zhao to incorporate a mapping layer, one or more encoding layers configured to perform attention mechanism …and mapping layer configured to … obtain sorting scores for the candidate resources, because the combination of the disclosures would allow transformers to be trained more efficiently on larger datasets. (Zhao, [0005]).

Regarding claim 7, although different in scope from claim 3, they recite elements of the method of claim 3.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 7.
Regarding claims 12 and 16, although different in scope from claim 3 and each other, they recite elements of the method of claim 3, as an electronic device.  Thus, the analysis in rejecting claim 3 is equally applicable to claims 12 and 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US Patent Application Publication No: US 20200154170 A1) hereinafter as Wu.  Wu discloses a method for media content recommendation during a conversation with a virtual assistant,  “[0003] Embodiments of the present disclosure provide a method for recommending media content through intelligent automated chatting. A message is received in a conversation. A new topic is identified based on the message and context of the conversation. A media content is identified from a set of media contents based on the new topic. A recommendation of the media content is provided in the conversation”), Also see Fig. 14-16 and para [0048, 0056, 0060, 0065, 0068, 0072, 0094, 0103, 0107, 0110, 0113-0114, 0118, 0142-0145, 0170] for details.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656